      Case 1:20-cv-00051-SPW-TJC Document 8 Filed 05/27/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MICHAEL DORAN, et al,                             CV 20-51-BLG-SPW-TJC

                    Plaintiffs,
                                                  ORDER
vs.

PORCH.COM INC., a Delaware
corporation; et al.,

                    Defendants.

      Plaintiffs move for the admission of Rebecca Evans to practice before this

Court in this case with Briana Smith to act as local counsel. (Doc. 7.) Ms. Evans’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ motion to admit

Rebecca Evans pro hac vice is GRANTED on the condition that Ms. Evans shall

do her own work. This means that Ms. Evans must do her own writing, sign her

own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Ms. Evans may move for the

admission pro hac vice of one (1) associate of her firm. Such associate, if duly
      Case 1:20-cv-00051-SPW-TJC Document 8 Filed 05/27/20 Page 2 of 2



admitted, shall be authorized to participate in this case on the same terms and

conditions as Ms. Evans.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Evans, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 27th day of May, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
